COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-110-CV
 
WOODHAVEN HOMES, INC. AND                                         APPELLANTS        
JLK LAND, LTD.                
 
                                                   V.
ALLIANCE PROPERTY, LTD.,                                                         APPELLEES
MCCLURE DEVELOPMENT,
INC., 
J. DOUG MCCLURE,
INDIVIDUALLY, 
W.V. DEVELOPMENT
CORPORATION, 
AND MERVIN L. REAGAN,
INDIVIDUALLY 
                                                                        
                                                 AND
ALLIANCE
PROPERTY, LTD.                                                  APPELLANT
V.
WOODHAVEN HOMES, INC. AND                                            APPELLEES        
JLK LAND, LTD.
---------- 
            FROM
THE 141ST DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AJoint
Motion For Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the 




 
appeal and cross-appeal with prejudice.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by appellants, for which let
execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D: 
HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
August 2, 2007




[1]See Tex. R. App. P. 47.4.